DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Patent application filed on 3/23/2021.

	Allowable Subject Matter
Claims 10-12 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Priority
No claim for priority has been made in this application.

Drawings
The Examiner contends that the drawings submitted on 3/23/2021 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Data processing apparatus and method for detecting nested data accesses and recording nested patterns for prefetching”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 13-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Radhakrishnan et al. (U.S. 2016/0054997).
As per claim 1:
Radhakrishnan disclosed a data processing apparatus comprising: 
prefetch generation circuitry to generate prefetches of data for use during execution of instructions by processing circuitry (Radhakrishnan: Figures 1 and 11 elements 108, 112, and 1104, paragraphs 39, 43-44, 53-54, and 211)(The prefetcher speculatively prefetches operand data based on detected single/multi stride patterns.), wherein the prefetch generation circuitry is adapted to generate the prefetches based on a nested prefetch pattern (Radhakrishnan: Figure 6 element 602, paragraph 106)(Multi-stride patterns include looping.) comprising: 
a first pattern defined by a first address offset between sequentially accessed addresses and a first observed number of the sequentially accessed addresses separated by the first address offset (Radhakrishnan: Figures 2-3 and 6 elements 218-220, 302-306, and 602, paragraph 62, 65, 76-78, and 103-106)(A first stride pattern of a multi-stride pattern includes a stride increment (i.e. first address offset) and a stride count (i.e. first observed number). For example, the first atom has a stride increment of 1 repeated 3 times.); and 
a second pattern defined by a second address offset between sequential iterations of the first pattern and a second observed number of the sequential iterations of the first pattern separated by the second address offset (Radhakrishnan: Figures 2-3 and 6 elements 218-220, 302-306, and 602, paragraph 62, 65, 76-78, and 103-106)(A first stride pattern of a multi-stride pattern includes a stride increment (i.e. first address offset) and a stride count (i.e. first observed number). For example, the second atom has a stride increment of 4 repeated once. The stride increment is between iterations of the first pattern.).
As per claim 2:
Radhakrishnan disclosed the data processing apparatus of claim 1, wherein: 
the prefetch generation circuitry is adapted to, when generating prefetches according to the second pattern, sequentially generate groups of prefetches, each group of prefetches generated according to the first pattern (Radhakrishnan: Figures 1, 6, and 11 elements 108, 112, and 1104, paragraphs 39, 43-44, 53-54, 106, and 211)(The prefetcher speculatively prefetches operand data based on detected single/multi stride patterns. For multi-stride patterns, the prefetcher generates subsequent sets of prefetches for the first pattern based on the second pattern. For example, the multi-stride pattern in figure 6 first generates a set of prefetches for the “1x3” pattern, prefetches based on the “4x1” pattern, and prefetches again for the “1x3” pattern.); and 
for each sequential pair of groups of prefetches comprising a sequentially first group of prefetches and a sequentially second group of prefetches, a sequentially final prefetch address of the sequentially first group of prefetches is separated from a sequentially first prefetch address of the sequentially second prefetch group by the second address offset (Radhakrishnan: Figures 1, 6, and 11 elements 108, 112, and 1104, paragraphs 39, 43-44, 53-54, 106, and 211)(The prefetcher speculatively prefetches operand data based on detected single/multi stride patterns. For multi-stride patterns, the prefetcher generates subsequent sets of prefetches for the first pattern based on the second pattern. For example, the multi-stride pattern in figure 6 first generates a set of prefetches for the “1x3” pattern, prefetches based on the “4x1” pattern, and prefetches again for the “1x3” pattern. The prefetch stride increment of 4 from the second pattern separates the 3 repeated prefetches from the first pattern.).
As per claim 3:
Radhakrishnan disclosed the data processing apparatus of claim 1, wherein: 
the nested prefetch pattern comprises a plurality of patterns (Radhakrishnan: Figures 2-3 and 6 elements 218-220, 302-306, and 602, paragraph 62, 65, 76-78, and 103-106)(The multi-stride pattern includes a first and second pattern.);
the second pattern is one of the plurality of patterns (Radhakrishnan: Figures 2-3 and 6 elements 218-220, 302-306, and 602, paragraph 62, 65, 76-78, and 103-106)(The multi-stride pattern includes a first and second pattern.); and 
an N pattern of the plurality of patterns is defined by an Nth address offset between sequential iterations of an (N-1)th pattern of the plurality of patterns, and an Nth observed number of the sequential iterations of the (N-1)th pattern separated by the Nth address offset (Radhakrishnan: Figures 2-3 and 6 elements 218-220, 302-306, and 602, paragraph 62, 65, 76-78, and 103-106)(A second stride pattern (e.g. Nth pattern) of a multi-stride pattern includes a stride increment (i.e. Nth address offset) between the first stride pattern iterations. The second stride pattern has a stride count (i.e. Nth observed number) that indicates the number of sequential iterations of the first pattern after the Nth address offset occurs (i.e. one).).
As per claim 4:
Radhakrishnan disclosed the data processing apparatus of claim 3, wherein the prefetch generation circuitry is adapted to recursively, when generating prefetches according to the Nth pattern: 
sequentially generate groups of the (N-1)th pattern of prefetches, each of the groups of the (N-1)th pattern of prefetches generated according to the (N-1)th pattern (Radhakrishnan: Figures 1, 6, and 11 elements 108, 112, and 1104, paragraphs 39, 43-44, 53-54, 106, and 211)(The prefetcher speculatively prefetches operand data based on detected single/multi stride patterns. For multi-stride patterns, the prefetcher generates subsequent sets of prefetches for the first pattern based on the second pattern. For example, the multi-stride pattern in figure 6 first generates a set of prefetches for the “1x3” pattern, prefetches based on the “4x1” pattern, and prefetches again for the “1x3” pattern.); and
for each sequential pair of groups of the (N-1)th pattern of prefetches comprising a sequentially first group of the (N-1)th pattern of prefetches and a sequentially second group of the (N-1)th pattern of prefetches, a sequentially final prefetch of the sequentially first group of the (N-1)th pattern of prefetches is separated from a sequentially first prefetch of the sequentially second group of the (N-1)th pattern of prefetches by the Nth address offset (Radhakrishnan: Figures 1, 6, and 11 elements 108, 112, and 1104, paragraphs 39, 43-44, 53-54, 106, and 211)(The prefetcher speculatively prefetches operand data based on detected single/multi stride patterns. For multi-stride patterns, the prefetcher generates subsequent sets of prefetches for the first pattern based on the second pattern. For example, the multi-stride pattern in figure 6 first generates a set of prefetches for the “1x3” pattern, prefetches based on the “4x1” pattern, and prefetches again for the “1x3” pattern. The prefetch stride increment of 4 from the second pattern separates the 3 repeated prefetches from the first pattern.).
As per claim 5:
Radhakrishnan disclosed the data processing apparatus of claim 3, further comprising training circuitry adapted to, starting from the first pattern, update each pattern of the nested prefetch pattern based on an observed sequence of address offsets between sequential memory accesses (Radhakrishnan: Figures 1-2 and 11 elements 108-112, 212-218, and 1102, paragraphs 49, 55, 61-62, 70-72, and 211)(The prefetcher includes training circuitry. The training states are updated based on memory accesses to the L1 DCache.).
As per claim 6:
Radhakrishnan disclosed the data processing apparatus of claim 5, wherein: 
the nested prefetch pattern comprises P patterns (Radhakrishnan: Figures 2-3 and 6 elements 218-220, 302-306, and 602, paragraph 62, 65, 76-78, and 103-106)(The multi-stride pattern includes a first and second pattern.); and 
the nested prefetch pattern encodes status data indicating a training portion of the nested prefetch pattern and a learned portion of the nested prefetch pattern, the training portion comprising the Pth pattern of the plurality of nested patterns, and the learned portion comprising patterns 1 to P-1 of the nested prefetch pattern (Radhakrishnan: Figures 2-3, 6, 9, and 11 elements 210-222, 916, and 1102-1104, paragraph 61-65, 76-78, 103-106, 147-148, 154, and 211)(The training states are used to detect single and multi stride patterns. The training states encode stride increments and stride counts. Detected stride patterns exceeding stride thresholds are copied to circuitry that performs speculatively prefetching data upon future detections of the stride patterns.).
As per claim 7:
Radhakrishnan disclosed the data processing apparatus of claim 6, wherein the status data is encoded in a plurality of observed numbers and a plurality of counter values, and the plurality of observed numbers comprises the first observed number, the second observed number, and the Nth observed number (Radhakrishnan: Figures 2-3 and 6 elements 210-222, paragraph 61-65, 76-78, and 103-106)(The training states are used to detect single and multi stride patterns. The training states encode stride increments (i.e. observed numbers) and stride counts (i.e. counter values).).
As per claim 9:
Radhakrishnan disclosed The data processing apparatus of claim 7, wherein the training circuitry is adapted to, when the training portion is the first pattern: 
determine a first address difference between a sequential pair of memory accesses, set the first address offset based on the first address difference, and modify a first counter value of the plurality of counter values to indicate an occurrence of the first address difference (Radhakrishnan: Figures 1-2 and 11 elements 108-112, 212-218, and 1102, paragraphs 49, 55, 61-62, 70-72, and 211)(The prefetcher includes training circuitry. The training states are updated based on memory accesses to the L1 DCache. A stride increment is set between sequential memory accesses and a stride count is set to record the number of instances of sequential memory accesses.).
As per claim 13:
Radhakrishnan disclosed the data processing apparatus of claim 7, wherein the training circuitry further comprises an N counter value of the plurality of counter values indicative of a number of occurrences of the N address offset (Radhakrishnan: Figures 1-2 and 11 elements 108-112, 212-218, and 1102, paragraphs 49, 55, 61-62, 70-72, and 211)(The prefetcher includes training circuitry. The training states are updated based on memory accesses to the L1 DCache. A stride count is set to record the number of instances of sequential memory accesses. The plurality of training states include a plurality of stride counts.).
As per claim 14:
Radhakrishnan disclosed the data processing apparatus of claim 13, wherein the training circuitry is adapted to, when the training portion comprises the N pattern, 
determine a fourth address difference between a sequentially final memory access of the (N-1)th pattern and a sequentially next memory access (Radhakrishnan: Figures 1-2 and 9 elements 112, 218-222, and 908, paragraphs 49, 55, 61-62, 70-72, and 142)(The stride computation computes a difference between a current and last address.); and 
when the fourth address difference is equal to the N address offset, modify the N-th counter value to indicate an occurrence of the fourth address difference (Radhakrishnan: Figures 1-2 and 9 elements 112, 218-222, and 910-912, paragraphs 49, 55, 61-62, 70-72, and 143-144)(When the computed difference matches a value for a training state, the stride count is updated.).
As per claim 18:
Radhakrishnan disclosed the data processing apparatus of claim 6, wherein the training circuitry is adapted to, when the training portion is the Nth pattern and when the observed sequence of address offsets between sequential memory accesses deviates from a Mth pattern where M < N, modify the status data to indicate that the training portion is the Mth pattern (Radhakrishnan: Figures 1-2 and 9 elements 112, 218-222, and 918, paragraphs 49, 55, 61-62, 70-72, and 150-152)(When the computed difference doesn’t match a value for a training state, a pattern update for a multi-stride pattern can still be made.).
As per claim 20:
Claim 20 essentially recites the same limitations of claim 1. Therefore, claim 20 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (U.S. 2016/0054997), in view of Official Notice.
As per claim 8:
Radhakrishnan disclosed the data processing apparatus of claim 7, wherein the prefetch generation circuitry is adapted to in parallel: 
learn the training portion based on the observed sequence of address offsets (Radhakrishnan: Figures 1-2 and 11 elements 112, 126, and 1102, paragraphs 53, 61-62, and 211)(The prefetch module performs training and speculative prefetching. Official notice is given that circuitry can be performed in parallel for the advantage of increased performance. Thus, it would have been obvious to one of ordinary skill in the art to access the training and speculative prefetching circuitry in parallel for incoming address requests.); and
generate prefetches based on the learned portion of the nested prefetch pattern (Radhakrishnan: Figures 1-2 and 11 elements 112, 126, and 1104, paragraphs 53, 61-62, and 211)(The prefetch module performs training and speculative prefetching. In view of the above official notice, the speculative prefetch circuitry operates in parallel to the training circuitry.).
As per claim 19:
Radhakrishnan disclosed the data processing apparatus of claim 1, further comprising one or more generation counters indicative of a currently issuing prefetch in the nested prefetch pattern (Radhakrishnan: Figures 1 and 11 elements 112 and 1104, paragraphs 53 and 211)(Official notice is given that loop counters can be used for training loop iterations for the advantage of determining when to stop repeatedly fetching loop instructions. Thus, it would have been obvious to one of ordinary skill in the art to implement loop counters for generating prefetch requests for multi-stride patterns to track how many requests have been made and detect when to stop issuing the prefetch requests.).

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Chou (U.S. 2017/0010970), taught multiple stride prefetching. 
Brekelbaum et al. (U.S. 2018/0329822), taught a multistride engine.
Holm et al. (U.S. 2015/0134933), taught adaptive prefetching.
Nishiyama (U.S. 6,148,439), taught nested loop prefetching.
Ju (U.S. 2010/0250854), taught loop prefetching.
Pusdesris et al. (U.S. 10/769,070), taught multiple stride prefetching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183